DETAILED ACTION
This Action is in response to the communication filed on 5/13/2022. 	
Claims 6-10, 12-14, 20-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group X (related to SEQ ID Nos: 27 and 28) in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that Wang, previously cited as evidence against unity of invention, did not teach a cassette encompassed by claim 6.  In response, it is noted that claim 6, which applicant acknowledges as a technical feature linking the inventions (see page 8 of Applicant’s response filed 05/13/2022), does not make a contribution over the prior art in view of Navqi et al. (Frontiers in Immunology (06 March 2018) 9:433, pages 1-16), as explained in detail in the rejection under 35 USC 102 below.  Since the technical feature linking the inventions (a cassette of claim 6) does not make a contribution over the prior art, it is not a special technical feature and, by rule, unity of invention does not exist.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10, 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (SEQ ID Nos other than 27 and 28), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/13/2022.
Claims 6, 7, 12-14 and 26-27 are examined herein as they read on the elected subject matter (SEQ ID Nos: 27 and 28).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navqi et al. (Frontiers in Immunology (06 March 2018) 9:433, pages 1-16).
Claim 6 is drawn to a cassette encoded by a virus that, when processed by a cell that is infected by the virus, increases extracellular vesicle secretion of at least on miRNA hairpin encoded by the cassette.  The claim is interpreted as a “cassette” of a virus that encodes and expresses a miRNA hairpin in a cell infected with the virus such that there is increased extracellular vesicle secretion of the miRNA hairpin.
Claim 14 is drawn to a virus whose genome comprises a nucleotide sequence that encodes one or more cassettes according to claim 6.
Navqi teaches that it was recently discovered that diseased human tooth pulps had elevated expression of human herpesvirus encoded microRNAs (v-miRs) and this study was designed to examine the impact on cellular miRNA profiles (see abstract).  Navqi teaches, “High levels of v-miRs were detected in exosomes derived from v-miR transfected HOK [Human Oral Keratinocytes] as well as KSHV[Kaposi sarcoma-associated virus]-infected cell lines.  We show that HOK-derived exosomes  release their contents into macrophages (Mφ) and alter expression of endogenous miRNAs.” (See abstract).  Navqi provides details regarding the isolation of exosomes from KSHV-infected primary effusion lymphoma (PEL) cell line BC-3 (see page 3).  Navqi teaches, “Further we checked miR-K12-3-3p levels in KSHV-infected PEL cell line BC-3 at two different time points (3 and 6 day). High levels of miR-K12-3-3p were detected in both cells and exosomes. Importantly, we noted higher levels of exosomal miR-K12-3-3p post infection that increased with time (Figure 2G; compare day 3 vs day 6). Together these results show that v-miRs are packaged in exosomes derived from both v-miR transfected and viral transfected cells.” (See page 7, first column). The demonstration that KSHV-infected cells produce exosomes with high levels of v-miRs, indicates that a naturally occurring cassette that encodes a naturally occurring KSHV miRNA hairpin is present in the KSHV virus and cells infected with the virus produce and secrete extracellular vesicles (i.e., exosomes) containing high levels of v-miR.
Thus, Navqi et al. anticipates claims 6 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, specifically a product of nature, without significantly more. The claim(s) recite(s) a cassette encoded by a virus that, when processed by a cell that is infected by the virus, increases extracellular vesicle secretion of at least on miRNA hairpin encoded by the cassette (claim 6) and a virus whose genome comprises a nucleotide sequence that encodes one or more cassettes of claim 6 (claim 14). This judicial exception is not integrated into a practical application because it encompasses a product of nature, specifically a KSHV genome which contains a sequence (i.e., “cassette”) that encodes a viral miRNA (miR-K12-3-3p).  As indicated in the rejection above, Navqi teaches that cells infected with the KSHV virus produce exosomes (i.e., extracellular vesicles which are secreted from infected cells) which contain high levels of the viral miRNA. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed cassette/virus is not markedly different from its naturally occurring counterpart (the naturally occurring KSHV and cassette sequence that encodes the viral miRNA which is present in exosomes secreted from infected cells).
Therefore, claims 6 and 14 encompasses a product of nature, as evidenced by Navqi, and rejection of the claim under 35 USC 101 is appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 12-14, 26, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a cassette which includes a sequence according to: [Z]-[A]-[X]-[Y]-[X']-[B]-[Z'], as indicated in the claims, where [A] and [B] represent sequences that include up to 5 different nucleotides from SEQ ID Nos: 27 and 28 (the elected sequences) (see claims 7 and 26).  It is noted that SEQ ID NOs: 27 and 28 are each 12 nucleotides in length.  Claim 12 encompasses [Z] and [Z’] sequences that are at least 80% identical to SEQ ID Nos: 18 and 19, and claim 13 encompasses [Y] having a sequence that is at least 80% identical to SEQ ID NO: 17.  Given that there are no limitation to the length of cassette or any of the specific elements within the cassette (i.e., any of : [Z], [A], [X], [Y], [X'], [B], [Z']) and the variability in the sequence of each element (i.e., up to 5 different nucleotides of SEQ ID Nos: 27 and 28, as low as 80%  identity to SEQ ID Nos: 17, 18 and 19, etc.), the claims encompass an enormous number of different cassette sequences considering every possible sequence encompassed by the broad claims. The claims are rejected because there is insufficient description of the genus of cassette sequences encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Looking to the specification for description of the genus cassettes encompassed by the claims, with respect to the elected invention (directed to [A] and [B] = SEQ ID Nos: 27 and 28), it appears that the only sense and antisense sequences of the stem portion of the therapy-enhancing miRNA hairpin (i.e., [X] and [X’]) are SEQ ID Nos: 1-16, as indicated in Table 1).  Furthermore, there is no demonstration that any sequence variant of SEQ ID Nos: 27 and 28, such as variants with as little as 5 different nucleotides of SEQ ID Nos: 27 and 28 (note: 27 and 28 are 12 nucleotides in length), or a loop sequence [Y] that is anything other than SEQ ID NO: 17 or SEQ ID NO: 29 (see [0046] and [0062].
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. However, in this case the broad claims encompass any cassette of the broad claims including cassette sequences, whether described in the prior art or not. Accordingly, this claim recitation reasonably encompasses cassette sequences not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of cassettes encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that, with respect to the elected invention (SEQ ID Nos: 27 and 28), the application discloses a cassette comprising [Z]-[A]-[X]-[Y]-[X’]-[B]-[Z’] wherein [A] is SEQ ID NO: 27, [Y] is SEQ ID NO: 17 or SEQ IOD NO: 29, [X] and [X’] are any of the sequence pairs SEQ ID Nos 1 and 2, 3 and 4, 5 and 6, 7 and 8, 9 and 10, 11 and 12, 13 and 14, or 15 and 16; and when present [Z] is SEQ ID NO: 18 and [Z’] is SEQ ID NO: 19, and limiting the cassette in the claims as such would obviate this rejection.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635